Fourth Court of Appeals
                               San Antonio, Texas
                                     January 19, 2021

                                   No. 04-20-00449-CR

                                 Parker Ray MORGAN,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 379th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CR7647
                         Honorable Ron Rangel, Judge Presiding


                                     ORDER

    The Appellant’s Motion to Extend Time to Reply to Order to Show Cause is hereby
GRANTED. The appellant's response is due on or before January 25, 2021.




                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of January, 2021.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court